104 F.3d 360
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. WRIGHT, Sr., Plaintiff-Appellant,v.MASS TRANSIT ADMINISTRATION;  William F. Collins;  EarlineWard;  Hasseline Crowder;  Debra Crosby,Defendants-Appellees.
No. 96-2274.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Andre M. Davis, District Judge.  (CA-96-99-AMD)
James E. Wright, Sr., Appellant Pro Se.
Kathleen J. Masterton, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation to dismiss his employment discrimination action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wright v. Mass Transit Admin., No. CA-96-99-AMD (D.Md. Aug. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED